FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            March 30, 2017

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

 v.                                                           No. 17-8006
                                                  (D.C. Nos. 2:16-CV-00117-NDF and
 EUGENE VELARDE,                                        1:13-CR-00160-NDF-1)
                                                               (D. Wyo.)
           Defendant - Appellant.


               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, MURPHY, and MATHESON, Circuit Judges.



       Movant Eugene Velarde, a federal prisoner appearing pro se,1 seeks a certificate of

appealability (“COA”) to challenge the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence. See 28 U.S.C. § 2253(c)(1)(B)

(requiring a COA to appeal an order denying a § 2255 motion). He also requests leave to


       * This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Mr. Velarde is proceeding pro se, we construe his filings liberally. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); see also United States v.
Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s]
arguments liberally; this rule of liberal construction stops, however, at the point at which
we begin to serve as his advocate.”).
proceed in forma pauperis (“ifp”). Exercising jurisdiction under 28 U.S.C. § 1291, we

deny both requests and dismiss this matter.

                                        Background

       A jury convicted Mr. Velarde of conspiracy to possess with intent to distribute,

and to distribute, 500 grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 846. At sentencing, the district court granted Mr. Velarde’s

request for a downward variance and sentenced him to the statutory minimum of 120

months in prison. This court affirmed on direct appeal. United States v. Velarde, 606 F.

App’x 434 (10th Cir. 2015) (unpublished).

       On May 9, 2016, Mr. Velarde filed his pro se § 2255 motion in the United States

District Court for the District of Wyoming. He claimed constitutional violations of:

(1) equal protection under the Fifth Amendment because the prosecution failed to offer

him the plea agreement it offered to his co-defendants, who received lower sentences

than he did despite their more significant criminal histories; and (2) effective assistance

of counsel under the Sixth Amendment because his defense counsel failed to secure a

plea offer comparable to that of his co-defendants.

       On January 6, 2017, the district court denied relief. It determined: (1) the equal

protection claim was procedurally defaulted; and (2) Mr. Velarde failed to show a basis

for relief on his ineffective assistance of counsel claim.




                                             -2-
                                         Discussion

1. Equal Protection Claim

       When a district court dismisses a § 2255 motion on procedural grounds, we will

issue a COA only if the movant shows it is “debatable whether the petition states a valid

claim of the denial of a constitutional right and . . . whether the district court was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain

procedural bar is present and the district court is correct to invoke it to dispose of the

case, a reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed further.” Id.

       The district court denied relief on Mr. Velarde’s equal protection claim because he

did not raise this issue on direct appeal and did not show cause and prejudice to excuse

this procedural default or show a miscarriage of justice due to actual innocence. “A

defendant’s failure to present an issue on direct appeal bars him from raising the issue in

his § 2255 motion, unless he can show cause excusing his procedural default and actual

prejudice resulting from the errors of which he complains, or can show that a

fundamental miscarriage of justice will occur if his claim is not addressed.” United

States v. Warner, 23 F.3d 287, 291 (10th Cir. 1994).

       On appeal, Mr. Velarde argues that direct appeal is reserved only for review of

trial court errors, not for the government’s alleged discriminatory failure to offer a plea

agreement. Aplt. Br. at 4. This argument has no basis in the law. Criminal defendants

routinely include claims about the conduct of the prosecution in their direct criminal

appeals. See e.g., United States v. Johnson, 821 F.3d 1194 (10th Cir. 2016) (raising

                                             -3-
claim of prosecutorial misconduct on direct appeal). Because Mr. Velarde could have

raised his equal protection challenge on direct appeal and did not justify his failure to do

so, reasonable jurists could not debate the district court’s denial of this claim based on

procedural default. We therefore deny a COA on this issue.

2. Ineffective Assistance of Counsel Claim

       To obtain a COA on his ineffective assistance claim, Mr. Velarde must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see

also Slack, 529 U.S. at 483–84. A prisoner makes “a substantial showing of the denial of

a constitutional right” by “showing that reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Id. at 484 (quotations omitted).

       To establish ineffective assistance of counsel, an applicant must show

(1) constitutionally deficient performance that (2) resulted in prejudice by demonstrating

“a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 687,

694 (1984). If the applicant is unable to show either “deficient performance” or

“sufficient prejudice,” the ineffective assistance claim “necessarily fails.” Hooks v.

Workman, 606 F.3d 715, 724 (10th Cir. 2010).

       In his § 2255 motion, Mr. Velarde claimed his counsel failed to obtain a plea offer

comparable to the offers his co-defendants received or, if counsel did obtain such an

offer, he failed to communicate it to Mr. Velarde. The record fails to show the

Government communicated a plea offer to defense counsel or even would have been

                                            -4-
willing to engage in plea negotiations with Mr. Velarde. Also, as the district court noted,

Mr. Velarde failed to show his sentence would have been different with a plea agreement.

Mr. Velarde did not show deficient performance or prejudice. Reasonable jurists could

not debate the district court’s denial of his ineffective assistance claim. We therefore

deny a COA.

                                        Conclusion

       We deny a COA on both the equal protection and ineffective assistance of counsel

issues Mr. Velarde wishes to appeal. We also deny his motion to proceed ifp. This

matter is dismissed.

                                          ENTERED FOR THE COURT,



                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                            -5-